Citation Nr: 1704336	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE


Entitlement to an initial rating in excess of 20 percent for service-connected fracture of maxilla and zygomatic arch and maxillary bone.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The matter was previously before the Board in March 2016 at which time the claim was remanded for additional development.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in April 2016.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

During the entire appeal period, the Veteran's maxilla loss has been less than 25 percent and not replaceable by prosthesis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected fracture of maxilla and zygomatic arch and maxillary bone have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9915.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

The Board notes that the Veteran's rating for his maxilla disability was initially rated as noncompensable.  However, in a September 2013 rating, the RO increased the Veteran's rating to 20 percent, for the entirety of the appeal period.  Inasmuch as a higher rating for this disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an initial rating higher than 20 percent for the maxilla is still before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran is currently rated under 38 C.F.R. § 4.150, Diagnostic Code 9915 for loss of half or less of the maxilla.  A 40 percent rating is warranted when there is loss of 25 to 50 percent of the maxilla not replaceable by prosthesis.  A 30 percent rating is warranted when there is loss of 25 to 50 percent of the maxilla replaceable by prosthesis.  A 20 percent rating is warranted when there is loss of less than 25 percent of the maxilla not replaceable by prosthesis.  A noncompensable rating is warranted when there is loss of less than 25 percent of the maxilla replaceable by prosthesis.  Higher ratings are also warranted for loss of more than half of the maxilla under Diagnostic Code 9914, as well as a 30 percent rating for severe displacement if there is malunion or nonunion of the maxilla under Diagnostic Code 9916.

II. Facts

Throughout the appeal period, the Veteran has received VA examinations for his maxilla condition in June 2008, December 2008, November 2011, February 2012, and most recently in April 2016.  The June 2008 VA examination noted no loss of the maxilla.  The December 2008 VA examination noted generalized horizontal bone loss of the maxilla that was replaceable by a prosthesis, but did not quantify the percentage of loss.  The November 2011 VA examination noted bone loss present in the right maxilla posterior alveolus, but similarly did not quantify the percentage of maxilla lost.  The February 2012 VA examination highlighted anatomical loss of less than 25 percent of the maxilla not replaceable with prosthesis.  Finally, the most recent April 2016 VA examination noted loss of less than 25 percent of the maxilla that was not replaceable by prosthesis.

III. Analysis

The Board finds that an initial rating in excess of 20 percent for the Veteran' service-connected fracture of the maxilla is not warranted.  This is so because at no time during the pendency of the appeal has the evidence shown the Veteran as having more than 25 percent of his maxilla loss.  The evidence also does not show severe displacement based on malunion or nonunion of the maxilla.  While the Board notes that the VA examinations in June and December 2008 and November 2011 did not indicate the percentage of the Veteran's maxilla loss, the remaining VA examinations both quantify the percentage loss as less than 25 percent, which appears to represent the loss of maxilla for the entire period.  Additionally, the February 2012 and April 2016 VA examinations noted that the Veteran's maxilla loss was not replaceable by prosthesis.  

Thus, the Board finds that an initial rating in excess of 20 percent for service-connected fracture of maxilla and zygomatic arch and maxillary bone is not warranted.  The preponderance of the evidence is against the claim for a higher rating, and therefore the benefit of the doubt doctrine is not applicable here.  See 38 U.S.C.A. § 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

IV. Additional Considerations

In exceptional cases an extraschedular rating may be provided.   38 C.F.R. § 3.321.  There is a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's representative raises the argument in its November 2016 brief that a rating in excess of 20 percent is warranted when "the jaw is popping and TMJ is involved."  Specifically, the Veteran takes exception to the suggestion from April 2016 VA examiner that the popping in his jaw has ceased.  The Veteran asserts that this popping has always been his major complaint.  To the extent this argument may raise a claim for extraschedular consideration, the Board finds the argument unpersuasive.  First, the relevant Diagnostic Code, 9915, contemplates the percentage loss of the maxilla and the feasibility of prosthesis as replacement for such.  While the Board notes the rating criteria do not expressly state "popping" as a system, the Board does not find the schedular criteria to be inadequate to describe the Veteran's symptoms.  The evidence reflects the Veteran's symptoms with regard to this condition are bone loss of the mandible and maxilla.  See December 2008 VA examination report.  Such bone loss is reflected in the rating criteria.  

Additionally, a June 2013 medical opinion noted that the Veteran's February 2012 VA examination did not find any TMJ disorders or pain-related issues.  Likewise, the Veteran's April 2016 VA examination noted that prior examination did not detect TMJ issues.  It went further to note that jaw popping once or twice every several months is not unnatural even for people who have not had an injury.  Thus, even considering the Veteran's complaint of "popping" in his jaw, which he is competent to report, the Board does not find extraschedular consideration is warranted.  Moreover, Diagnostic Code 9905 would contemplate any limitation of motion of the TMJ if the popping resulted in that type of functional impairment, which is not shown in the record.


ORDER

An initial rating in excess of 20 percent for service-connected fracture of maxilla and zygomatic arch and maxillary bone is denied




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


